FILED
                              NOT FOR PUBLICATION                            MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANA CAROLINA CANALES-                            No. 08-75109
ESTRADA and TATIANA CANALES-
ESTRADA,                                         Agency Nos. A096-181-851
                                                             A096-181-852
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Ana Carolina Canales-Estrada and Tatiana Canales-Estrada, natives and

citizens of Honduras, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their applications for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and deny the petition for

review.

      Contrary to petitioners’ contention, the BIA did not question their

credibility, instead finding that even if petitioners identified a cognizable social

group of young Christian women who oppose losing their virginity and/or

Christian values and consequently refuse to acquiesce to sexual advances of gang

members, the evidence did not support their assertion that gang members targeted

them on this basis. Substantial evidence supports that finding. See INS v. Elias-

Zacarias, 502 U.S. 478, 481 n.1 (1992) (to reverse the agency’s finding “we must

find that the evidence not only supports that conclusion, but compels it”) (emphasis

in original). Accordingly, petitioners’ asylum and withholding of removal claims

fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                            2                                    08-75109